Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered November 22, 2000, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
When the defendant entered his plea of guilty, the County Court warned him that he would not be afforded youthful offender treatment. At sentencing, when the court did not adjudicate him a youthful offender, the defendant did not move to withdraw his plea' or otherwise object to the sentence. *385Consequently, his contention that the court should have granted him youthful offender treatment is unpreserved for appellate review (see People v Fryer, 2 AD3d 874 [2003]; People v Noboa, 280 AD2d 558 [2001]). In any event, under the circumstances of this case, the County Court’s determination not to afford the defendant youthful offender treatment was a provident exercise of discretion (see People v Greene, 13 AD3d 647 [2004], lv denied 4 NY3d 763 [2005]; People v Taylor, 302 AD2d 480, 481 [2003]; People v Wallace, 246 AD2d 676 [1998]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]), and, in any event, the defendant has no basis to complain inasmuch as the sentence was part of the negotiated plea agreement (see People v Fanelli, 8 AD3d 296 [2004]). Florio, J.P., Krausman, Crane, Rivera and Fisher, JJ., concur.